Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This action is in reference to the communication filed on 17 JUN 2022.  
Applicant has amended claims 8, 9, and canceled claim 1. 
As such claims 3-9 are present and examined. 
Claim Rejections - 35 USC § 101

	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 3-9 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. As explained below, the claim(s) are directed to an abstract idea without significantly more. 

With respect to claims 3-9, the independent claims 3 recite a system – i.e. a process and therefore a statutory category of invention. 
With respect to claims 3-9,  the independent claims (claims 1, 3) are directed, in part, to a plurality of customer records identifying a customer, a plurality of store records associated with a store for identifying a customer as a member of a points program, receipt data corresponding to purchases made by a user, and register devices in each of the stores wherein the register devices receive said receipt service member code, points service member code, merchandise information corresponding to products being purchased, and to further process reward and receipt info to the user (as continued in claim 3). These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include  commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). Managing a rewards program and/or purchase preferences, as well as prior purchase data in order to maintain the rewards program is/are advertising, marketing or sales behaviors and business relations. If a claim limitation, under its broadest reasonable interpretation, covers commercial and legal interactions, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional element – “a server” and “product register devices” in claim 3 to perform the claim steps; claim 3 further recites an “input device, storage unit, and processor” each configured to receive data, store data, and send/receive data. The server and register device in both claims, as well as the input device, storage unit, and processor in claim 3,  is/are recited at a high-level such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The independent claims are additionally directed to claim elements such as “a server, register/input devices, as well as a storage unit and a processor”. When considered individually, the server, input devices, storage unit, and processor claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements. Examiner looks to Applicant’s specification – Examiner notes the processor itself is recited twice, and in descriptive terms only (see i.e. [0025]. Fig 1 and related text clearly identifies the requirements as functional only -  “Fig 1 includes a point of sales (POS) terminal 1, a store server 2, an electronic receipt server 3, an electronic receipt management server 4, a promotion setting terminal 5, a promotion management server 6, and a mobile terminal 7 which is an example of a customer terminal used for identifying a customer.” At [029] POS terminal performs merchandise processing -  “transmission method of the electronic receipt information is not particularly limited, and a universal protocol, such as HTTP or HTTPS, may be used.” These passages, as well as others, makes it clear that the invention is not directed to a technical improvement. Rather, at best these claims are directed to applying the judicial exception to the general realm of computing. No improvement therein is found to the computing environment nor any technical feature found. Examiner further notes that the recitations/elements identified are, at best nominally recited both in the claims and in the specification.   When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea.   The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility.
Dependent claims 4-7 are not directed any additional abstract ideas and are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as transaction data sent, and membership data supplied by the user and relied upon by the invention in order to administer the rewards program. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.
Dependent claims 8, 9 are not directed to any additional abstract ideas, however, the claims do recite the addition of a printer used to print a receipt. The use of/addition of a printer is not found to recite a practical application nor to be indicative of significantly more. Printing data is found to be at best extra solution activity, and using a printer to print a receipt (in particular, A POS in a store, to print a receipt) is found to be a well understood routine and conventional use of such a device. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.











Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3-9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Goldfinger et al (US 20130054396 A1, hereinafter Goldfinger). 

In reference to claim 3:
Goldfinger teaches: A transaction support system, comprising:
a server (at least [figure 1A, 1B and related text), storing:
a plurality of customer records, each associated with an electronic receipt service code uniquely identifying customers as a member of an electronic receipt service (at least [0065]: “a customer may opt for electronic only receipts via an electronic account configuration option… electronic receipt engine 164, when preparing the electronic receipt 168, may access customer data 128d associated with the customer information 156”, at [056-7] a customer identifies themselves, including their account and related preferences, prior to the completion of the transaction, (see figure 1b, 3,  and related text) including paragraph [093]: customer info 156a may be provided by mobile device 160 or at the device prompt 302),
a plurality of store records, each associated with a company code for identifying a store and a point service member code for identifying customers as a member of a points program of the store (at least [figs 1a/1b] and related text – e- receipts stored at 164,  [0059]: system combines user information, with current purchase of two burritos, identifying the customer has purchased eight burritos to identify status in a “buy 10 get 1 free" program, see also [0098]: loyalty terminal identifies the user and presents options based on the current transaction, see also [125-126] customer identification combined with current offers in a loyalty program, see also [figure 1b, 3, and related text, including paragraph 093]: loyalty card 158 may provide customer info 156) and
electronic receipt data corresponding to previous purchases by customers (at least [064-065] electronic receipt preferences, i.e. data, at [0119-0130, 0193, including fig. 5B and related text] “…database, for example, may be queried in relation to analytics software for presenting statistical analysis to a retailer, corporation, or entity regarding historical transactions. In another example, a loyalty rewards program mobile application or browser application may query the database to obtain historical data regarding the transactions of a particular individual…”); and
a plurality of product register devices in each of the stores associated with company codes, the product register devices generating electronic receipt data for purchases by customers and receiving a member code from the customers (at least [figs 1a, 1b and related text] POS 104 installed in retailers), each product register device including:
an input device (i.e. [figs 1a, 1b, POS 104]) configured to receive:
an electronic receipt service member code corresponding to a customer who requests an electronic receipt corresponding to purchases by the customer in a sales transaction at the store at which the product register device is located (at least [0065]: “a customer may opt for electronic only receipts via an electronic account configuration option”, at [056-7] a customer identifies themselves, including their account and related preferences, prior to the completion of the transaction, (see figure 1b, 3,  and related text) including paragraph [093]: customer info 156a may be provided by mobile device 160 or at the device prompt 302),
a points service member code corresponding to the customer and indicating the customer's participation in a points program of the store at which the product register device is located (at least [0059]: system combines user information, with current purchase of two burritos, identifying the customer has purchased eight burritos to identify status in a “buy 10 get 1 free" program, see also [0098]: loyalty terminal identifies the user and presents options based on the current transaction, see also [125-126] customer identification combined with current offers in a loyalty program, see also [figure 1b, 3, and related text, including paragraph 093]: loyalty card 158 may provide customer info 156, and at [0132-0134] specific embodiments of points discussed in regard to the rewards/loyalty aforementioned); 
merchandise sales data corresponding products being purchased by the customer in the sales transaction (at least [0059]: system combines user information, with current purchase of two burritos, identifying the customer has purchased eight burritos to identify status in a “buy 10 get 1 free" program, see also [0098]: loyalty terminal identifies the user and presents options based on the current transaction, see also [125-126] customer identification combined with current offers in a loyalty program);
a storage unit configured to store: 
the received electronic receipt service member code (at least [figs 1a/1b and related text] e receipt info including identifiers stored at 108/164); 
the points service member code (at least [figs 1a/1b]: customer info stored at 106/126, see also  [0098]: loyalty terminal identifies the user and presents options based on the current transaction, see also [125-126] customer identification combined with current offers in a loyalty program, see also [figure 1b, 3, and related text, including paragraph 093]: loyalty card 158 may provide customer info 156) the company code indicating the store at which the product register device is located, and reward information corresponding to the customer and including current reward information indicating a current reward amount accumulated in the points program of the store by the customer, based on the merchandise sales data, and total reward information indicating a total reward amount accumulated in the points program by the customer (at least [figs 6a/6b and related text, including 0130] “loyalty rewards application, in some implementations, is configured to manage electronic receipt information, present a number of offers available through one or more entities associated with one or more loyalty programs, and track rewards accumulated through the one or more loyalty programs..” at [0132] “…present reward value 608, illustrated above the offers 602, identifies an accrual of reward credits (e.g., points) related to the first vendor 604); and
a processor configured to:
transmit the received electronic receipt service member code and the company code to the server (at least [fig 3 and related text, including [0993] a customer’s information may be provided to the device using either keypad or the swipe function; this “derives” customer information regardless of which is entered – this allows the matching process 122 to take place by matching the customer to the selected offers; at [050] store/retailer data 128a is sent to match offers),
generate the points information after the points service member code is received from the server in response to the transmission of the electronic receipt service member code and the company code (at least [0123-0126] “In a particular example, the transaction data may be compared to historic data to determine whether eight rounds of golf have been purchased, in which case a reward for a free bag of balls may be applied to the customer account…” i.e. transactions force updated information of rewards levels within a program) , and
generate and transmit electronic receipt information including the merchandise sales data for the sales transaction and the points information for the customer (at least [0064], electronic receipt generation engine 164 may generate the electronic receipt 168 based on purchase data, and may be received through loyalty rewards program, i.e. including reward information, at [0123], receipt, when issued, may include an update to the loyalty program).

In reference to claim 4:
Goldfinger further teaches: wherein the electronic receipt data includes at least one of the electronic receipt service member code and the points service member code (at least [064, 0120]: electronic receipt generation engine creates electronic receipt 168 includes purchase data & loyalty data)

In reference to claim 5: 
Goldfinger further teaches: wherein the processor is further configured to:
transmit the received points service member code to the server when the points service member code is received from the input device but the electronic receipt service member code is not (at least [fig 1b, 3 and related text, including 093] customer info 156a/b may be entered or not entered into the input device; user may present a QR code, a swipe medium, or a telephone number).

In reference to claim 6:
Goldfinger further teaches wherein the company code is transmitted in addition to the points service member code (at least [figs 1a/1b] retailer i.e. company code is sent, as is customer info 156a/156 b), see also [figs 6a/6b and related text, including 0130] “loyalty rewards application, in some implementations, is configured to manage electronic receipt information, present a number of offers available through one or more entities associated with one or more loyalty programs, and track rewards accumulated through the one or more loyalty programs..” at [0132] “…present reward value 608, illustrated above the offers 602, identifies an accrual of reward credits (e.g., points) related to the first vendor 604.;

In reference to claim 7
Goldfinger further teaches: wherein the processor is further configured to:  determine, based on an input from the customer, whether the customer has requested the electronic receipt information, and transmit the company code to the server when the customer has requested the electronic receipt information (at least [0065, 0120] “…customer selects, within preferences, whether to receive electronic receipts. In some implementations, an electronic receipt may be generated based upon information related to the customer identifier…”)

In reference to claim 8:
Goldfinger further teaches: a printer configured to print the merchandise sales data and the generated points information (at least [figs 1a/1b and related text] printer 106 generates receipts – i.e. merchandise sales data/associated rewards). 

In reference to claim 9: 
Goldfinger further teaches: a printer configured to print the merchandise sales data and the generated points information  (at least [figs 1a/1b and related text] printer 106 generates receipts – i.e. merchandise sales data/associated rewards). 

Relevant Prior Art 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20120323657 A1, to Tiku, which discloses a similar means of using multiple types of codes to credit or accrue rewards, as well as to reference other preferences of the user, and further incorporates purchasing history records

Response to Arguments
Applicant’s remarks as filed on 17 JUN 2022 have been fully considered. 
As per the rejection under 35 USC 112b, Applicant’s amendments cured the issue and as such the rejection is withdrawn. 
Applicant makes general remarks regarding subject matter edibility on page 6. The claims are not rejected solely based on the abstract ideas identified as asserted by Applicant, and nor is any claim that recites an abstract idea automatically ineligible. Instead, the claims are found ineligible as they are directed an abstract idea, without a practical application or significantly more. The claims as presented are not directed to a cash register, however, the idea of using a cash register to execute a transaction is not itself patentable. Instead, an improvement to a cash register itself would perhaps be eligible. 
Turning to a discussion of the prior art, Applicant appears to find a distinction with the electronic receipt. Examiner respectfully submits that Applicant is misconstruing the reference in that Goldfinger discloses wherein rewards information is transmitted with the user’s receipt. “electronic receipt data” as claimed is merely the actual data to make up an electronic receipt, rather than the more narrow version of the actual receipt itself  as argued by Applicant. As such the rejection stands. 
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE KOLOSOWSKI-GAGER whose telephone number is (571)270-5920.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571-270-7537  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE KOLOSOWSKI-GAGER/Primary Examiner, Art Unit 3622